

Exhibit 10.5


HIBBETT SPORTS, INC.
 NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AWARD AGREEMENT
(ANNUAL GRANT, FULLY VESTED)


NOTE:  This document incorporates the accompanying Grant Letter, and together
they constitute a single Agreement which governs the terms and conditions of
your Award in accordance with the Company’s 2012 Non-Employee Director Equity
Incentive Plan.


THIS AGREEMENT (“Agreement”) is effective as of the Grant Date specified in the
accompanying Grant Letter, by and between the Participant and Hibbett Sports,
Inc. (together with its subsidiaries, “Company”).


A.           The Company maintains the 2012 Non-Employee Director Equity
Incentive Plan (“Plan”).


B.           The Participant has elected to receive a Restricted Stock Unit
Award under the Plan.


C.           Key terms and important conditions of the Award are set forth in
the cover letter (“Grant Letter”) which was delivered to the Participant at the
same time as this document.  This Agreement contains general provisions relating
to the Award.


IT IS AGREED, by and between the Company and the Participant, as follows:


1.           Terms of Award. The following terms used in this Agreement shall
have the meanings set forth in this paragraph 1:


(a)           The “Participant” is the individual named in the Grant Letter.
(b)           The “Grant Date” is the date of the Grant Letter.
(c)           The “Units” means an award denominated in shares of the Company’s
Stock as specified in the Grant Letter.
(d)           The “Restricted Period” shall begin on the Grant Date and extend
until the dates and/or events specified in any applicable election form
completed by the Participant.


Other terms used in this Agreement are defined elsewhere in this Agreement or
Plan.


2.           Award. Subject to the terms and conditions of this Agreement, the
Participant is hereby granted the number of Units set forth in paragraph 1.


3.           Settlement of Awards. The Company shall deliver to the Participant
one share of Stock for each vested Unit, as determined in accordance with the
provisions of Grant Letter and this Agreement.


4.           Time of Payment. Except as otherwise provided in this Agreement,
payment of Units will be delivered as soon as practicable after the end of the
Restricted Period; provided that any delivery of shares shall occur within the
period permitted under applicable Treasury Regulations pursuant to Section 409A
of the Code.

 
 

--------------------------------------------------------------------------------

 

 


5.           Withholding. All deliveries and distributions under this Agreement
are subject to withholding of all applicable taxes.  The Company is entitled to
(a) withhold and deduct from future fees of the Participant (or from other
amounts due to Participant) or make other arrangements for the collection of all
legally required amounts necessary to satisfy such withholding or (b) require
the Participant promptly to remit such amounts to the Company.  Subject to such
rules and limitations as may be established by the Committee from time to time,
the withholding obligations described in this Section 6 may be satisfied through
the surrender of shares of Stock which the Participant already owns, or to which
the Participant is otherwise entitled under the Plan, including shares of Stock
to be settled under this Agreement.


6.           Transferability. Units may not be sold, assigned, transferred,
pledged or otherwise encumbered until the expiration of the Restricted Period
or, if earlier, until the Participant is vested in the Units.   Transfers at
death are governed by paragraph 9(c) below.


7.           Binding Effect; Heirs and Successors.


(a)           The terms and conditions of this Agreement shall be effective upon
delivery to the Participant, with or without execution by the Participant.


(b)           This Agreement shall be binding upon, and inure to the benefit of,
the Company and its successors and assigns, and upon any person acquiring,
whether by merger, consolidation, purchase of assets or otherwise, all or
substantially all of the Company’s assets and business.


(c)           If any rights exercisable by the Participant or benefits
deliverable to the Participant under this Agreement have not been exercised or
delivered, respectively, at the time of the Participant’s death, such rights
shall be exercisable by the Designated Beneficiary, and such benefits shall be
delivered to the Designated Beneficiary, in accordance with the provisions of
this Agreement and the Plan.  The “Designated Beneficiary” shall be the
beneficiary or beneficiaries designated by the Participant in a writing filed
with the Committee in such form and at such time as the Committee shall
require.  If a deceased Participant fails to designate a beneficiary, or if the
Designated Beneficiary does not survive the Participant, any rights that would
have been exercisable by the Participant and any benefits distributable to the
Participant shall be exercised by or distributed to the legal representative of
the estate of the Participant.  If a deceased Participant designates a
beneficiary and the Designated Beneficiary survives the Participant but dies
before the Designated Beneficiary’s exercise of all rights under this Agreement
or before the complete distribution of benefits to the Designated Beneficiary
under this Agreement, then any rights that would have been exercisable by the
Designated Beneficiary shall be exercised by the legal representative of the
estate of the Designated Beneficiary, and any benefits distributable to the
Designated Beneficiary shall be distributed to the legal representative of the
estate of the Designated Beneficiary.


8.           Administration. The authority to manage and control the operation
and administration of this Agreement shall be vested in the Board, and the Board
shall have all powers with respect to this Agreement as it has with respect to
the Plan. Any interpretation of the Agreement by the Board and any decision made
by it with respect to the Agreement is final and binding on all persons.  Such
powers or decision-making may be delegated, to the extent permitted by the Plan,
to one or more Board members or any other person or persons selected by the
Board.


9.           Plan Governs. Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall wholly incorporate and be subject to
the terms of the Plan, a copy of which may be obtained from the Chief Financial
Officer of the Company (or such other party as the Company may designate); and
this Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Board from time to time pursuant to the Plan.

 
 

--------------------------------------------------------------------------------

 





10.           No Implied Rights.


(a)           The award of Units will not confer on the Participant any right
with respect to continuance of service with the Company or any Subsidiary, nor
will it interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate or modify the terms of such Participant’s service at
any time.


(b)           The Participant shall not have any rights of a shareholder with
respect to the Units until shares of Stock have been duly issued following
settlement of the Award as provided herein.


11.           Notices. Any written notices provided for in this Agreement or the
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.


12.           Amendment. This Agreement may be amended by written agreement of
the Participant and the Company, without the consent of any other person.


13.           Governing Law; Jurisdiction. This Agreement shall be governed by
the laws of the State of Alabama without giving effect to the choice-of-law
provisions thereof.  The Circuit Court of the City of Birmingham and the United
States District Court, Northern District of Alabama, Birmingham Division shall
be the exclusive courts of jurisdiction and venue for any litigation, special
proceeding or other proceeding as between the parties that may be brought, or
arise out of, in connection with, or by reason of this Agreement.  The parties
hereby consent to the jurisdiction of such courts.






















































END OF EXHIBIT 10.5
